Citation Nr: 1022593	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-31 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip scar.

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a urethra disability, 
to include bladder and bowel incontinence, as a result of VA 
surgical treatment in 1963 and 1972.

3.  Whether new and material evidence has been received in 
order to reopen the claim of entitlement to service 
connection for incontinence, to include as secondary to 
service-connected hernia disability.

4.  Whether new and material evidence has been received in 
order to reopen the claim of entitlement to service 
connection for sleep disorder, to include as secondary to 
service-connected hernia disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and J. M.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1942 to 
January 1946 and October 1950 to October 1957.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in August 
2006 and June 2009 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

Private treatment records were added to the file without a 
waiver since the statement of the case (SOC) was issued in 
August 2009 and before the case was certified for appeal.  
The Board has reviewed the additional evidence but finds that 
the records consist of evidence that is essentially 
duplicative of evidence previously considered by the RO.  
Accordingly, the Board concludes that there is no prejudice 
in proceeding with consideration of this case without 
affording the RO an opportunity to issue a supplemental 
statement of the case.

In February 2010, the Veteran testified at a Travel Board 
hearing before the undersigned.  A transcript of this hearing 
is associated with the claims folder.

The issues of entitlement to service connection for a right 
hip scar, entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to the service-
connected hernia disability, and entitlement to compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for a genitourinary disability, to include atrophy and loss 
of the right testicle, as a result of VA surgical treatment 
in 1972 have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been 
received in order to reopen the claims of entitlement to 
service connection for incontinence and a sleep disorder, to 
include as secondary to service-connected hernia, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Evidence of record does not demonstrate any findings of a 
left hip scar.
  
3.  A preponderance of the evidence establishes that the 
Veteran does not have an additional urethra disability, to 
include bladder and bowel incontinence, as a result of VA 
surgical treatment in 1963 and 1972 found to be proximately 
due to VA carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing medical care or to an event not 
reasonably foreseeable in that treatment.




CONCLUSIONS OF LAW

1.  A left hip scar was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  The criteria for entitlement to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for a 
urethra disability, including bowel and bladder incontinence, 
as a result of VA surgical treatment in 1963 and 1972, have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the claims for service connection and benefits 
pursuant to 38 U.S.C.A. § 1151, the VCAA duty to notify was 
satisfied by way of a letters sent to the Veteran by the RO 
in November 2007 and January 2009 that fully addressed all 
notice elements.  The letters were sent prior to the initial 
RO decisions in these matters.  The letters informed him of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
January 2009 letter also specifically set out the criteria 
for establishing benefits under 38 C.F.R. § 1151.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in January 2008, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
outpatient and inpatient treatment records, and private 
treatment records.  Further, the Veteran submitted private 
treatment records as well as written statements.  He was also 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Acting Veterans Law Judge 
in February 2010.

VA examinations with respect to the issues on appeal were 
obtained in March 2008, September 2008, and April 2009.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate, as they are 
predicated on an examination of the Veteran and/or a full 
reading of the private and VA medical records in the 
Veteran's claims file.  Each considers all of the pertinent 
evidence of record and the statements of the appellant, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) 
(2009).  

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Left Hip Scar

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2009).
 
Service treatment notes did not reflect any left hip scar but 
showed that the Veteran had a right inguinal hernioplasty in 
November 1951 and a left inguinal hernioplasty in December 
1955 and August 1956.  The October 1957 service discharge 
examination report revealed only a five inch diagonal scar of 
the right lower quadrant and noted that the Veteran underwent 
herniorrhaphy in 1951 and 1956.

A post-service March 1958 VA special surgical examination 
report revealed only left inguinal region scar residuals of 
hernioplasty.  A November 2003 VA examination report listed 
objective findings including well-healed oblique bilateral 
inguinal scars with moderate tenderness.  In a March 2008 VA 
scars examination report, the examiner diagnosed scars of the 
right and left groin status post bilateral inguinal hernia 
repair.  However, in a September 2008 VA scars examination 
report, the examiner specifically indicated that there were 
no scars located on the left hip. 

While service treatment records showed that the Veteran 
underwent hernia procedures in 1951, 1955, and 1956, left hip 
scar residuals are not shown.  In addition, there is no post-
service evidence of the claimed scar.  Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  38 U.S.C.A. §§ 1110.  Thus, in the absence 
of proof of a present residuals of a left hip scar (and, if 
so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 143- 144 (1992).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held in McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) that the requirement of a current 
disability is satisfied when the claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim.  
Here, as discussed in detail above, the record shows that the 
Veteran has never been diagnosed as having a left hip scar 
during the course of the entire appeal period. 

Evidence of record also includes the written statements and 
February 2010 hearing testimony from the Veteran asserting 
the existence of a left hip scar related to in-service 
surgical procedures.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, a 
left hip scar is not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994).  Such 
competent evidence has been provided by the medical personnel 
who have examined the Veteran during the current appeal and 
by treatment records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to 
the negative clinical findings than to his lay statements.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

For the foregoing reasons, the claim for service connection 
for a left hip scar must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  As such, the appeal is denied.

Entitlement to Compensation Benefits Pursuant to 38 U.S.C.A. 
§ 1151

The Veteran is claiming entitlement to compensation under 38 
U.S.C.A. § 1151. Specifically, he asserted that he has an 
additional urethra disability, to include bladder and bowel 
incontinence, as a result of VA surgical treatment in 1963 
and 1972.

In pertinent part, the current version of 38 U.S.C.A. § 1151 
reads as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and --

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was -- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the medical treatment upon which the claim is 
based to his or her condition after such treatment has 
stopped.  38 C.F.R. § 3.361(b) (2009).  To establish that VA 
treatment caused additional disability, the evidence must 
show that the medical treatment resulted in the additional 
disability.  Merely showing that a veteran received treatment 
and that the veteran has an additional disability, however, 
does not establish cause.  38 C.F.R. § 3.361(c)(1) (2009).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused a veteran's additional 
disability, it must be shown that the medical treatment 
caused the veteran's additional disability; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d) & 
(d)(1) (2009).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 
3.361(d)(2) (2009).

In adjudicating a claim for benefits, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A longitudinal review of the record reveals that the Veteran 
underwent in-service hernia procedures in 1951, 1955, and 
1956.  In a January 1956 profile, a VA physician detailed 
that the Veteran had extremely weak and thin muscles of the 
lower abdomen and was disqualified from activities which 
would cause abdominal wall strain like heavy lifting and 
manual labor.  As noted above, the October 1957 service 
discharge examination report revealed a five inch diagonal 
scar of the right lower quadrant and noted that the Veteran 
underwent herniorrhaphy in 1951 and 1956.

VA surgical treatment notes dated in April 1963 showed a 
final diagnosis of bilateral recurrent inguinal hernia, 
operated and improved.  Additional VA clinical records dated 
from October to December 1963 listed final diagnoses of 
recurrent right inguinal hernia (treated and improved) and 
draining sinus from previous herniorrhaphy (treated and 
improved).

A January 1972 VA hospital summary detailed that the Veteran 
underwent a sigmoidoscopy and right inguinal herniorrhaphy 
with fascia lata repair.  Consent forms dated and signed in 
January 1972 for those procedures were associated with the 
record.  Additional VA inpatient clinical records dated in 
January 1972 detailed complaints of scrotum pain.  A history 
obtained before surgery showed no change in bowel habits and 
no symptoms of urinary tract obstruction.  

In a March 1976 examination report, the Veteran complained of 
left inguinal hernia and problems in voiding with a two year 
history of hesitancy, occasional dribbling, and also nocturia 
times 2 or 3 with a gradual progression of diminishment of 
his urinary stream.  The VA physician's impression was benign 
prostatic hypertrophy versus a mild prostatitis.  An August 
1976 VA examination report showed diagnoses of left inguinal 
hernia and benign prostatic hypertrophy. 

VA treatment records dated in 1979 as well as a January 1980 
VA examination report showed findings of a left inguinal 
hernia. 

A June 1985 discharge summary from Halifax Hospital Medical 
Center revealed that the Veteran underwent a left 
incarcerated inguinal hernia repair and resection of a 
hydrocele of the left testicle.  His postoperative course was 
noted to be complicated by urinary retention requiring Foley 
catheter.  Flat film of the abdomen and intravenous pyelogram 
revealed partially obstructing left urethral calculus.  A 
June 1987 VA examination report showed complaints of trouble 
voiding.

Private treatment records from multiple providers showed 
treatment for the following conditions:  chronic left renal 
lithiasis (April 1991); prostatic hypertrophy and symptomatic 
prostatitis (February 1993); polyuria (May 1994); change in 
bowel habits (December 1997); loose bowel movements and focal 
mild acute cryptitis (January 1998); prostatic enlargement 
with evidence of bladder neck obstruction (December 1998); 
complaints of bladder retention (December 2000); changes 
consistent with chronic bladder outlet obstruction (January 
2001); benign prostatic hypertrophy, urinary retention, and 
transurethral resection of the prostate (January 2001); left 
ureteral calculus and stent (March 2001); nocturnal enuresis 
(October 2001); elevated albumin/creatinine ratio (September 
2002); and elevated micro albumin (January and May 2003).

VA treatment records dated from 2003 to 2009 detailed 
findings of urinary incontinence without sensory awareness, 
status post TURP (transurethral reduction of the prostate) 
with urge incontinence and erectile dysfunction, benign 
prostatic hypertrophy with urinary obstruction, urinary 
retention secondary to hypotonic bladder, and elevated PSA 
(prostate specific antigen).  In a November 2004 treatment 
record, it was noted that use of Flomax made him incontinent. 

Private treatment records dated in October 2006 and February 
2007 showed final diagnoses of incontinence, elevated PSA, 
benign prostatic hypertrophy with obstructive uropathy, 
status post TURP, history of bilateral inguinal hernias, 
erectile dysfunction, and history of bladder neck 
obstruction. 

In a March 2008 VA genitourinary examination, the Veteran 
gave a medical history that endorsed general systemic 
symptoms like anorexia, nausea, fever, fatigue, and chills 
due to genitourinary symptoms.  He complained of urinary 
symptoms including urgency, dysuria, straining, urine 
retention, increased frequency, and leakage with self 
catheterization.  It was noted that he had a history of 
recurrent urinary tract infections, intermittent intensive 
management, and urinary retention.  Physical examination 
findings were listed as normal bladder, urethra, penis, and 
left testicle with absent right testicle.   

In a September 2008 VA digestive conditions examination 
report, the Veteran indicated that he lost his right testicle 
during one of his Lake City VAMC hernia repairs as there were 
some complications involving his artery.  The examiner 
diagnosed recurrent bilateral inguinal hernioplasties with 
residual tenderness of scars and pain and atrophy of the 
right testicle. 

Additional VA treatment records dated from 2006 to 2009 
reflected findings of moderate hydronephrosis of the left 
kidney and hydroureter, persistent prostatitis, status post 
TURP with residual prostatic obstruction and possible 
regrowth, elevated PSA, chronic urinary retention, suspected 
bladder tumor, and bladder or ureteral stone.  In November 
and December 2006, the Veteran complained of chronic sleep 
problems, wearing diapers for urinary incontinence, and 
obsessional thinking related to health.

Additional private treatment records dated in January and 
April 2009 noted findings of prostate cancer, diabetes 
mellitus with renal manifestation, and chronic kidney 
disease.

In an April 2009 VA genitourinary examination report, the 
examiner noted the Veteran's claim that his 1963 and 1972 VA 
hernia surgeries caused his chronic urinary retention.  The 
Veteran reported that he has to self-catheterize due to 
urinary retention and still suffers from incontinence.  The 
examiner noted no general systemic symptoms due to 
genitourinary disease.  He listed urinary symptoms including 
urgency, hesitancy, weak or intermittent stream, urine 
retention, increased frequency, urinary leakage, history of 
recurrent urinary tract infections, history of obstructed 
voiding, constant catheterization, history of hydronephrosis, 
and erectile dysfunction.  Physical examination findings were 
listed as normal bladder, urethra, left testicle, and 
perianal sensation.  The examiner noted completely atrophic 
right testicle, tender on examination.  He diagnosed benign 
prostatic hypertrophy with urinary retention and overflow 
incontinence.  After reviewing the claims file and examining 
the Veteran, the examiner opined that urinary retention and 
overflow incontinence was less likely as not caused by or a 
result of hernia surgery.  Rationale for the opinion included 
a notation of no change in bowel habits or symptoms of 
urinary tract obstruction in January 1972 as well as the fact 
that there was not increased urinary frequency and voiding 
difficulty until 1999.  Thereafter, he concluded that there 
was no carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA.

Upon consideration of the totality of the evidence of record, 
the Board finds that a grant of compensation, pursuant to 38 
U.S.C.A. § 1151, for an additional urethra disability, to 
include bladder and bowel incontinence, is not warranted.

As an initial matter, the Board notes that the evidence of 
record does not definitively establish that the Veteran 
suffered an additional urethra disability caused by VA 
surgical treatment in 1963 and 1972.  However, even assuming, 
arguendo, that the Veteran suffered an additional urethra 
disability as a result of VA surgical treatment in 1963 and 
1972, the Board finds that the cause of any additional 
disability is not shown to have been proximately due to VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing surgical treatment.  

The Board further highlights the April 2009 VA physician's 
conclusions that the Veteran's urinary retention and overflow 
incontinence was less likely as not caused by or a result of 
hernia surgery and that there was no carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  The VA 
physician based his opinion on a review of the Veteran's 
medical records, discussed the medical evidence, and provided 
a rationale for the opinion.  As such, the Board considers 
this medical opinion to be of great probative value in this 
appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is 
the responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion he reaches; as 
is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  Significantly, neither the Veteran nor his 
representative has presented, identified, or alluded to the 
existence of any medical evidence or opinion that directly 
contradicts the VA physician's April 2009 conclusions.  

Consequently, the Board notes that the evidence of record is 
insufficient to show that any additional urethra disability 
was proximately due to VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing surgical treatment or was the 
result of an event not reasonably foreseeable.  

In reaching this conclusion, the Board has considered the 
Veteran's assertions in multiple written statements as well 
as during his February 2010 hearing.  He reported 
experiencing incontinence after his VA hernia surgery in 
1972.  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, the 
claimed urethra disability is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Moreover, such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal.  The Board attaches greater probative weight 
to the clinical findings than to his statements.  Cartright, 
2 Vet. App. at 25.

Based on the foregoing discussion, the Board must conclude 
that the criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a urethra disability, 
to include bladder and bowel incontinence, as a result of VA 
surgical treatment in 1963 and 1972 are not met, and the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left hip scar is 
denied.

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a urethra disability, 
to include bladder and bowel incontinence, as a result of VA 
surgical treatment in 1963 and 1972, is denied.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of whether new and material 
evidence has been received in order to reopen the claims of 
entitlement to service connection for incontinence and a 
sleep disorder, to include as secondary to service-connected 
hernia, is warranted.

As an initial matter, the record reflects that, in September 
2007, the RO last issued a SOC on these claims.  However, 
after the issuance of the September 2007 SOC but prior to the 
RO's certification of the appeal to the Board in December 
2009, the RO received a voluminous amount of additional 
evidence pertinent to the claims.  The evidence consists of 
VA treatment records dated in 1972 and from 2007 to 2009, 
private treatment records dated in 2009, and VA examination 
reports dated in March 2008, September 2008, and April 2009.

The RO has not considered the additionally received evidence 
in adjudicating the claims of whether new and material 
evidence has been received in order to reopen the claims of 
entitlement to service connection for incontinence and a 
sleep disorder, to include as secondary to service-connected 
hernia.  Under these circumstances, the Board has no 
alternative but to remand these matters to the RO for 
consideration of the claim in light of the additional 
evidence received, in the first instance, and for issuance of 
a SSOC reflecting such consideration.  38 C.F.R. §§ 19.31, 
19.37 (2009).

Information concerning the VCAA was provided to the Veteran 
by correspondence dated in February 2006, June 2006, March 
2007, November 2007, and January 2009.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) addressed directives 
consistent with the VCAA with regard to new and material 
evidence claims.  The Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought.  
The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Id.

Unfortunately, the previous correspondence sent by the RO 
does not discuss the bases for the denial of service 
connection for a sleep disorder in the prior final rating 
decision, nor does it adequately notify the Veteran of the 
specific evidence and information that is necessary to reopen 
his claim for service connection for this disability.  
Therefore, the Veteran should be provided with a proper 
notice letter that complies with the Court's holding in Kent.

The claims file also reflects that the Veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Gainesville, Florida; however, as the claims file only 
includes records from that facility dated up to June 2009, 
any additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The AMC/RO should obtain and 
associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should send the Veteran a 
corrective VCAA notice, as defined by the 
Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006), as it pertains to the matter of 
whether new and material evidence has been 
received to reopen the Veteran's claim for 
service connection for a sleep disorder.  
The Veteran should be provided 
correspondence which contains the 
applicable standard for the submission of 
new and material evidence.  The letter 
should specifically name the disability at 
issue and describe what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient in 
the previous denial in January 2004 rating 
decision.

2. The AMC/RO should obtain VA clinical 
records pertaining to the claimed 
incontinence and sleep disorders from the 
Gainesville VAMC for the period from June 
2009 to the present.  All attempts to 
procure records should be documented in 
the file.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations--specifically to include 
consideration of all of the evidence of 
record since the September 2007 SOC.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate SSOC 
and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(continued on next page)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


